Exhibit 99.1 PO Box 9005 Quakertown PA 18951-9005 www.qnbbank.com FOR IMMEDIATE RELEASE QNB CORP. REPORTS THIRD QUARTER EARNINGS QUAKERTOWN, PA (October 22, 2014) QNB Corp. (the “Company” or “QNB”) (OTC Bulletin Board: QNBC), the parent company of QNB Bank (the “Bank”), reported net income for the third quarter of 2014 of $2,044,000, or $0.62 per share on a diluted basis. This compares to net income of $2,128,000, or $0.65 per share on a diluted basis, for the same period in 2013. For the nine month period ended September 30, 2014, QNB reported net income of $6,512,000, or $1.98 per share on a diluted basis. This compares to net income of $6,430,000, or $1.98 per share on a diluted basis, reported for the nine month period ended September 30, 2013. Net income expressed as an annualized rate of return on average assets and average shareholders’ equity was 0.85% and 9.73%, respectively, for the quarter ended September 30, 2014 compared with 0.90% and 10.91%, respectively, for the quarter ended September 30, 2013. For the comparative nine month periods the annualized rate of return on average assets and average shareholders’ equity was 0.93% and 10.64%, respectively, for 2014 compared with 0.94% and 11.31%, respectively, for 2013. The quarterly comparison reflects a 4.5% increase in net interest income after no required provision for loan losses which was offset by a 2.3% decrease in non-interest income and a 6.9% increase in non-interest expense. Total assets as of September 30, 2014 were $994,885,000, compared with $932,883,000 at December 31, 2013. Total loans at September 30, 2014 were $536,682,000, compared with $501,716,000 at December 31, 2013, and total deposits at September 30, 2014 were $880,296,000, compared with $814,532,000 at December 31, 2013. David W. Freeman, President and Chief Executive Officer stated, “Our third quarter results reflect the continuing pressure on our net interest margin of the prolonged low interest rate environment. We continue to see household growth as well as increased non-interest bearing and interest bearing checking account balances. The strong loan growth reflects continued improvement in the economic environment in the markets we serve.” Mr. Freeman further noted, “The positive trend in improving asset quality continued, with non-performing assets declining for a sixth consecutive quarter.” Net Interest Income and Net Interest Margin Net interest income for the quarter ended September 30, 2014 totaled $6,585,000, an increase of $133,000, or 2.1%, over the same period in 2013. When compared to the second quarter of 2014, net interest income increased $88,000 from the $6,497,000 reported. Average earning assets for the third quarter of 2014 were $921,507,000, an increase of $14,635,000 from the third quarter of 2013, with average loans increasing $36,715,000, or 7.5%, and average investment securities decreasing $37,226,000, or 9.4%, over the same period. On the funding side, average deposits increased by $18,616,000 to $844,168,000 for the third quarter of 2014 with increases in non-interest bearing demand deposits and interest bearing transaction accounts, municipal deposits and savings accounts offsetting declines in money market and time deposit balances. Page2 of 5 The prolonged low interest rate environment and competitive rate environment for loans has continued to exert pressure on asset yields as longer term assets reprice to lower interest rate levels while funding costs are near their implied floors. The change in the mix of earning assets with loans representing a larger proportion of earning assets has helped maintain the net interest margin. The net interest margin remained at 3.04% for the third quarter of 2014 compared to the third quarter of 2013, declining 14 basis points from 3.18% for the second quarter of 2014. The average rate earned on earning assets declined three basis points from 3.57% for the third quarter of 2013 to 3.54% for the third quarter of 2014. When comparing the change in the yield on earning assets between the two third quarter periods, the yield on loans declined 17 basis points from 4.66% for the third quarter of 2013 to 4.49% for the third quarter of 2014 while the yield on investment securities increased three basis points to 2.48% for the third quarter of 2014 from 2.45% for the same 2013 quarter. In comparison, the interest rate paid on interest-bearing deposits declined by one basis point to 0.59% for the third quarter of 2014 compared to the third quarter of 2013. The cost of interest-bearing liabilities declined four basis points from 0.62% to 0.58% comparing the same time periods. Asset Quality, Provision for Loan L oss and Allowance for Loan Loss QNB closely monitors the quality of its loan portfolio and considers many factors when performing a quarterly analysis of the appropriateness of the allowance for loan losses and calculating the required provision for loan losses. This analysis considers a number of relevant factors including: specific impairment reserves, historical loan loss experience, general economic conditions, levels of and trends in delinquent and non-performing loans, levels of classified loans, trends in the growth rate of loans and concentrations of credit. Based on this analysis, QNB recorded no provision for loan losses in any of the first three quarters of 2014 while $150,000 was recorded in the third quarter of 2013. QNB's allowance for loan losses of $8,366,000 represents 1.56% of total loans at September 30, 2014 compared to an allowance for loan losses of $8,925,000, or 1.78% of total loans, at December 31, 2013 and $8,995,000, or 1.85% of total loans, at September 30, 2013. Net loan charge-offs were $534,000 for the third quarter of 2014 compared with net charge-offs of $586,000 for the third quarter of 2013. For the nine month periods ended September 30, 2014 and 2013 net loan charge-offs were $559,000 and $1,027,000, respectively. Asset quality has continued the trend of steady improvement over the past year with total non-performing assets of $17,962,000 at September 30, 2014 compared with $20,308,000 as of December 31, 2013 and $23,389,000 as of September 30, 2013. Included in this classification are non-performing loans, other real estate owned (OREO) and repossessed assets, and non-performing pooled trust preferred securities. Total non-performing loans, which represent loans on non-accrual status, loans past due 90 days or more and still accruing interest and restructured loans were $12,454,000, or 2.32% of total loans, at September 30, 2014 compared with $15,414,000, or 3.07% of total loans, at December 31, 2013 and $19,575,000, or 4.01% of total loans, at September 30, 2013. In cases where there is a collateral shortfall on non-accrual loans, specific impairment reserves have been established based on updated collateral values even if the borrower continues to pay in accordance with the terms of the agreement. Of the total amount of non-accrual loans at September 30, 2014, $7,927,000 or approximately 75% of the loans classified as non-accrual, are current or past due less than 30 days as of the end of the quarter. In addition to the improvement in total non-performing loans when comparing the third quarter of 2014 with the same quarter of the prior year, loans classified as substandard or doubtful, which includes non-performing loans, continues to improve. At September 30, 2014 substandard or doubtful loans totaled $33,369,000, a reduction of $6,846,000, or 17.0%, from the $40,215,000 reported as of September 30, 2013. Page3 of 5 QNB had other real estate owned and other repossessed assets of $3,046,000 as of September 30, 2014 compared with $1,645,000 at September 30, 2013. Included in the September 30, 2014 amount is one property with a fair value of $2,325,000 that is under an agreement of sale and is anticipated to close during the fourth quarter of 2014. Non-accrual pooled trust preferred securities are carried at fair value which was $2,462,000, $2,069,000, and $2,169,000 at September 30, 2014, December 31, 2013 and September 30, 2013, respectively. The change in the carrying value of these securities reflects fluctuation in their fair value, not additional security purchases. Non-Interest Income Total non-interest income was $1,517,000 for the third quarter of 2014, a decline of $36,000 compared with the same period in 2013. During the quarter net gains on trading activity contributed $40,000 to non-interest income and represents realized and unrealized gains and losses, net of expenses, on the municipal bond trading account portfolio that was started during the first quarter of 2014. Gain on sale of loans of residential mortgage loans, at $110,000 in the third quarter 2014 increased $74,000 compared to the same period in 2013. Negatively impacting non-interest income in the quarter were declines in retail brokerage income and net gain on investment securities for third quarter 2014, which decreased $27,000 and $123,000, compared to the same period in 2013. Non-Interest Expense Total non-interest expense was $5,478,000 for the third quarter of 2014, an increase of $355,000, or 6.9%, compared to $5,123,000 for the third quarter of 2013. Salaries and benefits expense increased $272,000, or 10.1%, when comparing the two quarters with the majority of this increase, $149,000, related to benefits expense. Medical costs comprise the largest portion of the benefits increase when comparing the quarters. The remaining $123,000 increase in salary and benefits costs is due primarily to an accrual for 2014 incentive compensation. Net occupancy as well as furniture and fixtures expense increased $52,000, or 6.4%. The majority of this increase relates to increased rental expense and real estate taxes, as well as higher depreciation expense on buildings and improvements, increased amortization cost of software and increased equipment maintenance costs. About the Company QNB Corp. is the holding company for QNB Bank, which is headquartered in Quakertown, Pennsylvania. QNB Bank currently operates eleven branches in Bucks, Montgomery and Lehigh Counties and offers commercial and retail banking services in the communities it serves. In addition, the Company provides securities and advisory services under the name of QNB Financial Services through Investment Professionals, Inc., a registered Broker/Dealer and Registered Investment Advisor, and title insurance as a member of Laurel Abstract Company LLC. More information about QNB Corp. and QNB Bank is available at www.qnbbank.com. Forward Looking Statement This press release may contain forward-looking statements as defined in the Private Securities Litigation Act of 1995. Actual results and trends could differ materially from those set forth in such statements due to various factors. Such factors include the possibility that increased demand or prices for the Company’s financial services and products may not occur, changing economic and competitive conditions, technological developments, and other risks and uncertainties, including those detailed in the Company’s filings with the Securities and Exchange Commission, including "Item lA. Risk Factors," set forth in the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2013. You should not place undue reliance on any forward-looking statements. These statements speak only as of the date of this press release, even if subsequently made available by the Company on its website or otherwise. The Company undertakes no obligation to update or revise these statements to reflect events or circumstances occurring after the date of this press release. Contacts: David W. Freeman Janice S. McCracken-Erkes President & Chief Executive Officer Chief Financial Officer 215-538-5600 x-5619 215-538-5600 x-5716 dfreeman@qnbbank.com jmccracken@qnbbank.com Page4 of 5 QNB Corp. Consolidated Selected Financial Data (unaudited) (Dollars in thousands) Balance Sheet (Period End) 9/30/14 6/30/14 3/31/14 12/31/13 9/30/13 Assets $ 994,885 $ 915,875 $ 934,092 $ 932,883 $ 939,115 Investment securities Trading 4,122 4,531 4,485 - - Available-for-sale 362,468 344,277 359,452 388,670 407,248 Held-to-maturity 146 146 146 146 146 Loans receivable 536,682 521,979 521,856 501,716 487,537 Allowance for loan losses ) Net loans 528,316 513,079 513,037 492,791 478,542 Deposits 880,296 796,656 814,234 814,532 827,952 Demand, non-interest bearing 82,983 83,278 80,029 75,987 75,123 Interest-bearing demand, money market and savings 550,962 471,486 495,134 499,000 508,770 Time 246,351 241,892 239,071 239,545 244,059 Short-term borrowings 28,648 34,100 32,935 35,156 28,058 Long-term debt - - 5,000 5,000 5,000 Shareholders' equity 83,328 82,631 79,010 75,625 75,743 Asset Quality Data (Period End) Non-accrual loans $ 10,559 $ 12,573 $ 12,824 $ 13,453 $ 15,329 Loans past due 90 days or more and still accruing - 84 - 1 - Restructured loans 1,895 1,916 1,936 1,960 4,246 Non-performing loans 12,454 14,573 14,760 15,414 19,575 Other real estate owned and repossessed assets 3,046 2,833 2,825 2,825 1,645 Non-accrual pooled trust preferred securities 2,462 2,393 2,238 2,069 2,169 Non-performing assets $ 17,962 $ 19,799 $ 19,823 $ 20,308 $ 23,389 Allowance for loan losses $ 8,366 $ 8,900 $ 8,819 $ 8,925 $ 8,995 Non-performing loans / Loans excluding held-for-sale % Non-performing assets / Assets % Allowance for loan losses / Loans excluding held-for-sale % Page 5 of 5 QNB Corp. Consolidated Selected Financial Data (unaudited) (Dollars in thousands, except per share data) For the three months ended, For the nine months ended, For the period: 9/30/14 6/30/14 3/31/14 12/31/13 9/30/13 9/30/14 9/30/13 Interest income $ 7,741 $ 7,588 $ 7,527 $ 7,606 $ 7,678 $ 22,856 $ 22,978 Interest expense 1,156 1,091 1,134 1,176 1,226 3,381 3,857 Net interest income 6,585 6,497 6,393 6,430 6,452 19,475 19,121 Provision for loan losses - - - 150 150 - 250 Net interest income after provision for loan losses 6,585 6,497 6,393 6,280 6,302 19,475 18,871 Non-interest income: Fees for services to customers 432 410 399 424 435 1,241 1,170 ATM and debit card 378 387 348 383 386 1,113 1,116 Retail brokerage and advisory income 138 149 166 142 165 453 382 Net gain on investment securities available-for-sale 180 285 622 5 303 1,087 819 Net gain from trading activity 40 93 22 - - 155 - Net gain on sale of loans 110 54 7 66 36 171 359 Other 239 247 248 253 228 734 694 Total non-interest income 1,517 1,625 1,812 1,273 1,553 4,954 4,540 Non-interest expense: Salaries and employee benefits 2,963 2,836 2,795 2,630 2,691 8,594 7,923 Net occupancy and furniture and equipment 865 862 854 858 813 2,581 2,494 Other 1,650 1,616 1,563 1,584 1,619 4,829 4,737 Total non-interest expense 5,478 5,314 5,212 5,072 5,123 16,004 15,154 Income before income taxes 2,624 2,808 2,993 2,481 2,732 8,425 8,257 Provision for income taxes 580 636 697 519 604 1,913 1,827 Net income $ 2,044 $ 2,172 $ 2,296 $ 1,962 $ 2,128 $ 6,512 $ 6,430 Share and Per Share Data: Net income - basic $ 0.62 $ 0.66 $ 0.70 $ 0.60 $ 0.65 $ 1.98 $ 1.98 Net income - diluted $ 0.62 $ 0.66 $ 0.70 $ 0.60 $ 0.65 $ 1.98 $ 1.98 Book value $ 25.20 $ 25.09 $ 24.06 $ 23.12 $ 23.22 $ 25.20 $ 23.22 Cash dividends $ 0.28 $ 0.28 $ 0.28 $ 0.27 $ 0.27 $ 0.84 $ 0.81 Average common shares outstanding - basic 3,298,057 3,285,052 3,275,961 3,263,269 3,253,939 3,286,438 3,243,385 Average common shares outstanding - diluted 3,309,465 3,297,442 3,287,069 3,276,267 3,266,481 3,296,204 3,254,928 Selected Ratios: Return on average assets % Return on average shareholders' equity % Net interest margin (tax equivalent) % Efficiency ratio (tax equivalent) % Average shareholders' equity to total average assets % Net loan charge-offs (recoveries) $ 534 $ ) $ 106 $ 220 $ 586 $ 559 $ 1,027 Net loan charge-offs (recoveries) - annualized /
